DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s amendment filed January 7, 2021 has been entered.  Claims 2-4, 8, 9, 11, 13-15, 19, 20, 22, 24, 25, 27-32, 34 and 35 are canceled. Claims 1, 5-7, 10, 12, 16-18, 21, 23, 26, 33 and 36-48 are currently pending and presented for examination.

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to recite the combination of PM01183 with specific mitotic inhibitors to treat certain cancer types which Applicant demonstrates strong synergy.  Applicant argues as evidenced from the results shown in the instant specification, a person of skill would not predict whether a particular combination of PM01183 and mitotic inhibitor would have a consistent and strong synergistic effect at least at some dose ratios on a particular cancer type. Applicant argues that the data in the instant application demonstrate the unpredictability of achieving a strong synergistic anti-cancer effect which is at least dependent on the 
These arguments are found not persuasive since obviousness does not require absolute predictability, only a reasonable expectation of success, i.e., a reasonable expectation of obtaining similar properties. See, e.g., In re O ’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).  For the reasons as detailed below, based on the references cited, a person of ordinary skill in the art would have had a reasonable expectation of success in combining PM01183 with the claimed mitotic inhibitors for the improved treatment of the same cancers as currently claimed in the instant claims.
Firstly, Gallego et al. specifically teaches PM01183 which is compound 27 (col. 26 lines 1-36) and further teaches that said compound may be used with other drugs to provide a combination therapy, which may form part of the same composition, or be provided as a separate composition for administration at the same time or a different time (Col. 7, lines 54-59).  The additional drug can include drugs with antimitotic effects, especially those which target cytoskeletal elements, including microtubule modulators such as taxane drugs including taxol, paclitaxel, taxotere and docetaxel, as well as podophylotoxins or vinca alkaloids including vincristine and vinblastine (Col. 7, lines 60-64).  Although Gallego et al. does not specifically recite vinorelbine, similar results would have been expected since at the time of the instant invention as taught by Ngan et al. (2001, Mol Pharmacol, 60:225-232), vinorelbine was known as a second-generation vinca alkaloid having a similar function of inhibiting mitosis and inducing antiproliferative action (abstract).  Thus Gallego et al. specifically teaches combining compounds such as PM01183 with additional anti-cancer drugs including paclitaxel, 
Secondly, at the time of the instant invention combining the ecteinascidin agents isolated from the marine tunicate Ecteinascidia turbinate with mitotic inhibitors to obtain an improved treatment for the cancer types as claimed was known in the art as specifically taught in Rowinsky et al. Rowinsky et al. specifically teaches the use of ecteinascidin 743 (ET-743) in combination with the mitotic inhibitor, paclitaxel for the treatment of cancer ([0002] and abstract). Rowinsky et al. teaches combination therapy using drugs with different mechanisms of action is an accepted method of treatment which helps prevent development of resistance by the treated tumor [0014].  Rowinsky et al. teaches that preferably, the combination therapy is used for the treatment of sarcoma, osteosarcoma, ovarian cancer, breast cancer, melanoma, colorectal cancer, mesothelioma, renal cancer, endometrial cancer and lung cancer, most preferably the patients are sarcoma patients, especially those with a soft tissue sarcoma, and ovarian cancer and breast cancer are also preferably suited for the combination therapy [0034].  Furthermore, Elsayed (U.S. Publication No. 2010/0009906 A1) specifically teaches treating cancer comprising the administration of the combination of docetaxel and ET-743 (abstract).  Elsayed further teaches that ovarian and breast cancer are preferably suited for the combination [0068].  Thus when considering the references cited, there is 
Thirdly, based on the references cited, an ordinary skilled artisan would have expected improved results for PM01183 when combined with antimitotic compounds as compared to ET-743 since the cited references demonstrate that PM01183 is more cytotoxic to cancer cells than ET-743.  Leal et al. demonstrates that like trabectedin (ET-743), PM01183 binds to DNA and induces double strand breaks in DNA and causes S-phase accumulation in cancer cells (pages 1103-1104). PM01183 also induces cell death by apoptosis in cancer cells similar to trabectedin (pages 1104-1105). Leal et al. further demonstrates that PM01183 is more potent against a variety of cancer cell lines as compared to trabectedin including prostate, pancreas, ovarian, lung, live, leukemia, kidney, stomach, colon and breast cancer cell lines (page 1107 Table 2). Thus the teachings of Leal et al. provide further motivation to combine PM01183 with antimitotic compounds since PM01183 has improved antitumor properties as compared to trabectedin in certain cancer cell lines and thus one would have expected improved success in combining PM01183 with antimitotic compounds as compared to the combination of trabectedin with antimitotic compounds.
Thus Applicant's data merely substantiate what the prior art already teaches and suggests which is the combination of antitumor agents isolated from the marine tunicate Ecteinascidia turbinate and derivatives thereof, with mitotic inhibitors such as paclitaxel, docetaxel, vincristine and vinblastine  for the improved treatment of cancer. One would have clearly expected an improved result such as an additive or even prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980). Thus by following the teachings and suggestions of the prior art cited and combining the compounds of Gallego et al. including PM01183 with mitotic inhibitors such as paclitaxel, docetaxel, vincristine and vinblastine, for the treatment of cancer one would necessarily arrive at the synergistic combination as disclosed in the instant application. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus Applicant’s demonstration of synergy with the claimed combination is not surprising nor unexpected in view of the prior art cited and moreover, in view of the prior art cited one would have found it obvious to combine the claimed compounds to produce an improved treatment for cancer. “Expected beneficial results are evidence of In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant's specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.). HYPERLINK http://rdms-mpep-vip.uspto.gov/RDMS/detail/manual/MPEP/e8r9/d0e93098
Thus for reasons of record, and for the reasons detailed above, the previous rejections are hereby maintained, however, the rejections have been modified in view of Applicant’s amendments to the claims.  New claims 36-48 are also rejected on the same grounds.  
This action is FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-7, 10, 12, 16-18, 21, 23, 26, 33 and 36-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallego et al. U.S. Patent No. 7,763,615 in view of and Leal et al. (British Journal of Pharmacology, Published online on July 2, 2010, 161, pages 1099-1110- Provided on IDS dated November 28, 2017); Rowinsky et al. U.S. Publication No. 2008/0255132 A1; Elsayed U.S. Publication No. 2010/0009906 A1 and Ngan et al. (2001, Molecular Pharmacology, Vol. 60, No. 1, pages 225-232).
Claims 1, 5-7, 10, 12, 16-18, 21, 23, 26, 33 and 36-48 of the instant application claim a method of treating cancer selected from the group consisting of prostate cancer, gastric carcinoma, ovarian cancer, hepatoma, breast cancer and brain cancer comprising administering to a patient in need of such treatment a therapeutically effective amount of the combination of PM01183, or a pharmaceutically acceptable salt thereof and a mitotic inhibitor wherein the mitotic inhibitor is selected from paclitaxel, docetaxel, vincristine and vinorelbine, as well a kit for use in the treatment of cancer comprising said compounds and instructions for use.
Ecteinascidia turbinata and that several ecteinascidins having antitumor properties have been reported (column 1 lines 10-53).  Gallego et al. teaches ecteinascidin derivative compounds of general formula I which have antitumor activities against a variety of cancers including leukemias, lung cancer, colon cancer, kidney cancer, prostate cancer, ovarian cancer, breast cancer, sarcomas and melanomas (column 3 line 11- column 4 line 2 and Column 7 lines 38-41). Gallego et al. specifically teaches PM01183 which is Compound 27 (Col. 26, lines 1-36).  Gallego et al. further teaches that the compounds disclosed therein may be used with other drugs to provide a combination therapy, which may form part of the same composition, or be provided as a separate composition for administration at the same time or a different time (Col. 7, lines 54-59).  The additional drug can include drugs with antimitotic effects, especially those which target cytoskeletal elements, including microtubule modulators such as taxane drugs including taxol, paclitaxel, taxotere and  docetaxel, as well as podophylotoxins or vinca alkaloids including vincristine and vinblastine (Col. 7, lines 60-64).  
Gallego et al. does not specifically exemplify the combination of PM01183 and the mitotic inhibitors in the treatment of cancer as claimed.  Gallego et al. does not specifically teach vinorelbine.
Leal et al. teaches that there is a renewed interest in the development of molecules that target the minor groove of DNA and one of the best examples is trabectedin which is a member of the ecteinascidin family originally derived from the marine tunicate Ecteinascidia turbinata that is currently used for the treatment of 
Rowinsky et al. specifically teaches the use of ecteinascidin 743 (ET-743) in combination with the mitotic inhibitor, paclitaxel for the treatment of cancer ([0002] and abstract). 
Rowinsky et al. teaches combination therapy using drugs with different mechanisms of action is an accepted method of treatment which helps prevent development of resistance by the treated tumor [0014].
Rowinsky et al. teaches that paclitaxel is used for the treatment of many cancers, including for example, metastatic breast cancer, metastatic ovarian cancer, Kaposi's sarcoma, head and neck cancer, non-small cell lung cancer, small cell lung cancer, and 
Rowinsky et al. teaches in a further aspect, a medical kit for administering ET-743 in combination with paclitaxel is provided, comprising printed instructions for administering ET-743 according to the dosing schedules set forth therein, and a supply of ET-743 in dosage units for at least one cycle, wherein each dosage unit contains the appropriate amount of ET-743 for the treatments and a pharmaceutically acceptable carrier [0035]. 
Thus Rowinsky et al. specifically teaches the combination of ET-743 with paclitaxel for the treatment of cancer as well as kits comprising said combination.
Elsayed specifically teaches the use of ecteinascidin 743 (ET-743) in combination with docetaxel for the treatment of cancer ([0002] and abstract).  Elsayed teaches combination therapy using drugs with different mechanisms of action is an accepted method of treatment which helps prevent development of resistance by the treated tumor [0013].

Elsayed teaches that the combination therapy is preferably suited for ovarian cancer and breast cancer [0068].  
Thus Elsayed specifically teaches the combination of ET-743 with docetaxel for the treatment of cancer as well as kits comprising said combination.
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gallego et al. which teaches ecteinascidin derivative compounds of general formula I including PM01183 which have antitumor activities against a variety of cancers including prostate cancer, ovarian cancer and breast cancer and further teaches that the compounds disclosed therein may be used with other drugs to provide a combination therapy, wherein the additional drug can include drugs with antimitotic effects, especially those which target cytoskeletal elements, including microtubule modulators such as taxane drugs including prima facie obvious to combine PM01183 with paclitaxel or docetaxel in a similar manner as Rowinsky et al. and Elsayed combined ET-743 and paclitaxel or docetaxel with a reasonable expectation of predictable results.  Therefore, the cited prior art clearly supports the combination of PM01183 and mitotic inhibitors including paclitaxel and docetaxel for the treatment of a variety of cancers including those as claimed in the instant claims.

Ngan et al. teaches that vinorelbine is known as a second-generation vinca alkaloid having a similar function of inhibiting mitosis and inducing antiproliferative action (abstract).  Thus even though Gallego et al. does not specifically recite vinorelbine, similar results would have been expected since at the time of the instant invention as taught by Ngan et al., vinorelbine was known as a second-generation vinca alkaloid having a similar function of inhibiting mitosis and inducing antiproliferative action.  Thus since Gallego et al. specifically teaches combining compounds such as PM01183 with additional anti-cancer drugs including antimitotic compounds paclitaxel, docetaxel, and vinca alkaloids, vincristine and vinblastine, the combination with other antimitotic compounds such as vinorelbine would have been also expected to have a similar expectation of success and thus is rendered obvious.
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Claims 1, 5-7, 10, 12, 16-18, 21, 23, 26, 33 and 36-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gallego et al. U.S. Patent No. 7,763,615 in view of and Moneo et al. (Cancer Research, May 1, 2009, Volume 69; 4525 Provided on IDS dated November 28, 2017); Rowinsky et al. U.S. Publication No. 2008/0255132 A1; Elsayed U.S. Publication No. 2010/0009906 A1 and Ngan et al. (2001, Molecular Pharmacology, Vol. 60, No. 1, pages 225-232).

Gallego et al. teaches that the ecteinascidins are exceedingly potent antitumor agents isolated from the marine tunicate Ecteinascidia turbinata and that several ecteinascidins having antitumor properties have been reported (column 1 lines 10-53).  Gallego et al. teaches ecteinascidin derivative compounds of general formula I which have antitumor activities against a variety of cancers including leukemias, lung cancer, colon cancer, kidney cancer, prostate cancer, ovarian cancer, breast cancer, sarcomas and melanomas (column 3 line 11- column 4 line 2 and Column 7 lines 38-41). Gallego et al. specifically teaches PM01183 which is Compound 27 (Col. 26, lines 1-36).  Gallego et al. further teaches that the compounds disclosed therein may be used with other drugs to provide a combination therapy, which may form part of the same composition, or be provided as a separate composition for administration at the same time or a different time (Col. 7, lines 54-59).  The additional drug can include drugs with antimitotic effects, especially those which target cytoskeletal elements, including microtubule modulators such as taxane drugs including taxol, paclitaxel, taxotere and  
Gallego et al. does not specifically exemplify the combination of PM01183 for the treatment of cancer.
Moneo et al. teaches that PM01183 is a novel alkaloid that covalently binds to the minor groove of DNA and displays potent cytotoxic activity in human tumor cell lines including breast, prostate, pancreas, ovary and kidney cancer.  Moneo et al. teaches that PM01183-DNA adducts give rise to double strand breaks followed by apoptotic cell death.  Moneo et al. teaches that said studies support the development of PM01183 as an anticancer agent.
Rowinsky et al. specifically teaches the use of ecteinascidin 743 (ET-743) in combination with the mitotic inhibitor, paclitaxel for the treatment of cancer ([0002] and abstract). 
Rowinsky et al. teaches combination therapy using drugs with different mechanisms of action is an accepted method of treatment which helps prevent development of resistance by the treated tumor [0014].
Rowinsky et al. teaches that paclitaxel is used for the treatment of many cancers, including for example, metastatic breast cancer, metastatic ovarian cancer, Kaposi's sarcoma, head and neck cancer, non-small cell lung cancer, small cell lung cancer, and bladder cancer [0028].  Rowinsky et al. teaches that ET-743 and paclitaxel are administered in combination as part of an antitumor therapy and ET-743 and paclitaxel may be provided as separate medicaments for administration at the same time or at different times, preferably, ET-743 and paclitaxel are provided as separate 
Rowinsky et al. teaches in a further aspect, a medical kit for administering ET-743 in combination with paclitaxel is provided, comprising printed instructions for administering ET-743 according to the dosing schedules set forth therein, and a supply of ET-743 in dosage units for at least one cycle, wherein each dosage unit contains the appropriate amount of ET-743 for the treatments and a pharmaceutically acceptable carrier [0035]. 
Thus Rowinsky et al. specifically teaches the combination of ET-743 with paclitaxel for the treatment of cancer as well as kits comprising said combination.
Elsayed specifically teaches the use of ecteinascidin 743 (ET-743) in combination with docetaxel for the treatment of cancer ([0002] and abstract).  Elsayed teaches combination therapy using drugs with different mechanisms of action is an accepted method of treatment which helps prevent development of resistance by the treated tumor [0013].
Elsayed teaches that it has surprisingly been found that the combination of ET743 and docetaxel can lead to an increased anti-tumor efficacy in humans [0027].  Elsayed teaches that ET-743 and docetaxel are administered in combination as part of an antitumor therapy and ET-743 and docetaxel may be provided as separate 
Elsayed teaches that the combination therapy is preferably suited for ovarian cancer and breast cancer [0068].  
Thus Elsayed specifically teaches the combination of ET-743 with docetaxel for the treatment of cancer as well as kits comprising said combination.
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Gallego et al. which teaches ecteinascidin derivative compounds of general formula I including PM01183 which have antitumor activities against a variety of cancers including prostate cancer, ovarian cancer and breast cancer and further teaches that the compounds disclosed therein may be used with other drugs to provide a combination therapy, wherein the additional drug can include drugs with antimitotic effects, especially those which target cytoskeletal elements, including microtubule modulators such as taxane drugs including taxol, paclitaxel, taxotere and  docetaxel, as well as podophylotoxins or vinca alkaloids including vincristine and vinblastine; with the teachings of Moneo et al. which specifically teaches the ecteinascidin derivative PM01183 is a potent anticancer; and with the teachings of Rowinsky et al. and Elsayed which specifically teaches combining prima facie obvious to combine PM01183 with paclitaxel or docetaxel in a similar manner as Rowinsky et al. and Elsayed combined ET-743 and paclitaxel or docetaxel with a reasonable expectation of predictable results.  Therefore, the cited prior art clearly supports the combination of PM01183 and mitotic inhibitors including paclitaxel and docetaxel for the treatment of a variety of cancers including those as claimed in the instant claims.
Moreover, Gallego et al. specifically teaches combining the ecteinascidin derivative compounds of general formula I which includes PM01183 with other mitotic inhibitor compounds including the vinca alkaloids vincristine and vinblastine.
Ngan et al. teaches that vinorelbine is known as a second-generation vinca alkaloid having a similar function of inhibiting mitosis and inducing antiproliferative action (abstract).  Thus even though Gallego et al. does not specifically recite vinorelbine, similar results would have been expected since at the time of the instant 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 1, 5-7, 10, 12, 16-18, 21, 23, 26, 33 and 36-48 are rejected.  Claims 2-4, 8, 9, 11, 13-15, 19, 20, 22, 24, 25, 27-32, 34 and 35 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM